Citation Nr: 0111305	
Decision Date: 04/18/01    Archive Date: 04/24/01	

DOCKET NO.  00-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services provided at a private medical facility in 
July 1999 which were not previously authorized.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



REMAND

The veteran served on active duty from June 1961 to May 1969.

The veteran has been granted service connection for post-
traumatic stress disorder, and this disability has been 
evaluated as 70 percent disabling, effective from July 1, 
1998.  He's been found entitled to a total rating based on 
individual unemployability due to service connected 
disability, effective from July 1, 1998.  Rating actions of 
November 1998 and February 1999 have also found entitlement 
to dependent's educational assistance under 38 U.S.C.A. 
Chapter 35.  Since such entitlement is dependent upon a 
finding that the total rating is permanent, that appears to 
have been presumed here, although never explicitly stated.  

This is an appeal from a determination by the agency of 
original jurisdiction (AOJ) that the veteran is not entitled 
to reimbursement or payment for the cost of unauthorized 
medical services incurred during his period of 
hospitalization from July 11, 1999, to July 28, 1999, at 
Norman Regional Hospital, Norman, Oklahoma.

The hospital clinical records from Normal Regional Hospital 
indicate that the veteran was admitted through the emergency 
room on July 11, 1999, appearing with confusion, an elevated 
temperature the last few days, and a rash over his trunk and 
arms.  He was admitted for treatment of fever without focus, 
and given his rash, the diagnosis of Rocky Mountain Spotted 
Fever was entertained.  He received extensive evaluation and 
treatment, including care in the intensive care unit for 
several days, before it was concluded that he had a 
staphylococcal toxic shock syndrome.  He improved with 
treatment.  He was discharged from the hospital on July 28, 
1999.

The AOJ denied the veteran's claim on the basis that VA 
medical facilities were feasibly available, because his home 
was equidistant between the VA hospital and the Norman 
Regional Hospital.  The AOJ appears to have implicitly 
conceded that the circumstances presented a medical 
emergency.

On appeal, the veteran has maintained that he attempted to 
receive treatment at the VA Medical Center, Oklahoma City, 
emergency room a few days prior to admission to Normal 
Regional Hospital for the same symptoms, and that the VA 
merely gave him Tylenol and told him to go home.  He stated 
that his wife then persuaded him a few days later to go to 
the private hospital after his symptoms continued.  He 
maintains on appeal that Federal facilities were not 
reasonably available because he had attempted to obtain VA 
treatment without success and because he did not receive 
adequate treatment from the VA at the time.

The current claims file does not have the veteran's VA 
outpatient treatment reports for 1999.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amends the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, notifying a veteran about 
what records have been obtained, and completing an 
application for compensation benefits.  The law also 
eliminated, in essence, the need to establish that a claim 
was well grounded.  The law applies to all claims pending on 
the date of enactment.  Pursuant to the VCAA, there is now an 
expanded duty to assist the veteran.

In this case, the VA outpatient treatment records for 1999 
are not present, and the nature of the veteran's treatment by 
the VA, if any, in early July 1999, prior to his 
hospitalization on July 11, 1999, are not of record and 
cannot be analyzed.  Prior to appellate review, the Board 
believes that the AOJ should review and analyze the veteran's 
outpatient treatment reports for June and July 1999 to more 
fully evaluate his contentions relating to the present claim. 

Finally, the AOJ should provide the veteran with an 
opportunity to obtain any medical or other evidence to 
support his claim, and the AOJ should provide the veteran 
with notice as to the results of the search for additional 
records.

Accordingly, the case is hereby REMANDED to the AOJ for the 
following actions:

1.  The AOJ should obtain and associate 
with the present claims file the 
veteran's VA outpatient treatment reports 
for 1999 prior to July 11.

2.  The veteran should be provided an 
opportunity to submit any medical or 
other statements to support his 
contentions, and the AOJ should provide 
the veteran with notice as to the results 
of the search for additional records.

3.  After such information has been 
obtained, the AOJ should again review the 
veteran's claim for payment or 
reimbursement of the expenses associated 
with his hospitalization at Norman 
Regional Hospital from July 11, 1999, to 
July 28, 1999.

If there is a continued denial of the veteran's claim, the 
case should be processed in accordance with appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



